﻿The United
Nations is a great and good idea, born of human
suffering and the universal desire for a better world.
Despite the many difficult challenges it has faced
throughout more than half a century of its history, it
has always had an important role to play. It has
succeeded because it has been able to adapt and
because, on meeting new obstacles, it has found a modus
operandi to achieve its objectives, although not always to
the desired extent. Particularly worthy of mention are its
achievements in peacekeeping, humanitarian assistance
and the development of international law and the
universal values that international law upholds.
The role that the United Nations has played to
date is clear proof of the fact that not every issue
facing the international community can be resolved
unilaterally, or even bilaterally. In a time of growing
global interdependence there are more and more
problems that countries cannot solve alone, or even in
cooperation with a smaller number of other countries.
The multilateralism of the United Nations must
therefore not be built on values that promote the short-
term benefit of individual countries or interest groups.
Instead, it must be grounded in the awareness that no
one can be satisfied in the long term if we are
surrounded by people living in destitution and without
even the basic necessities of human dignity. Values
grounded in that awareness must become an inseparable
component of relations between countries as the global
interdependence of the human race increases.
That increasing global interdependence is also
evidenced in the sphere of security, the most
fundamental pillar of human welfare. Economic, inter-
ethnic and religious tensions are no longer limited to
single States or regions, but can now have potentially
2

global effects. The most drastic warning of that became
clear in the terrorist attacks on the United States. The
Iraqi crisis and other areas in turmoil offer further
warnings in that respect. There is no doubt that we can
only effectively fight international terrorism and the
proliferation of weapons of mass destruction through
the broad cooperation of many countries. The United
Nations played a central role in building an
international coalition against terrorism, and it must
continue to play that role.
As we fight against the universal evil of
terrorism, we must ensure that our eyes remain focused
on upholding the great gains of our civilization. Human
rights take pride of place among those achievements.
Sometimes we cannot avoid the Hobbesian dilemma
between security and freedom. Still, we must be aware
that the sacrifice of freedom for security frequently
results in achieving neither. We must therefore ensure
that international commitments to respect human rights
are upheld.
The international community has taken an
important step in the protection of human rights with
the creation of the International Criminal Court. It is
our sincere hope that the most serious crimes against
humanity will not go unpunished and that the Court
will succeed in putting an end to such crimes through
its independent operation.
Over the past year, the international community's
focus has been on Iraq. At first the course of events
with regard to Iraq revealed the limitations of
multilateral cooperation and decision-making. Those
events now illustrate the limits of engaging unilaterally,
given the immense challenges in the area of
international security and the inherent limits of
unilateralism itself. The complexity of the post-conflict
reconstruction and revitalization of Iraq demands the
widest possible support from the international
community and Iraqis themselves. The United Nations
is the only body capable of serving as the embodiment
of such support. Its role in Iraq must become more
active while retaining its autonomy. Only a strong
United Nations with a broadly defined mandate will be
able to fulfil the role we require of it, namely, to serve
as a factor for stability in Iraq and in the entire region.
Performing that role would be the best means of paying
tribute to the representatives of the United Nations who
tragically lost their lives in Iraq, including Sergio
Vieira de Mello and his colleagues. They will live on in
our memories as well as in our actions.
We should not allow the focus on the most visible
crises and on the fight against terrorism to lead to the
neglect of other dangers to global peace and security. A
single example of that would be the areas of Africa that
require assistance in both ending conflicts and tackling
the root causes of such unrest. Even Afghanistan,
where so recently all eyes were focused, has faded
from our minds. Yet there is a clear danger that the
chronic instability of that country could revert to
devastating civil war. Nor can we neglect the region of
South-Eastern Europe, which posed one of the most
serious threats to global peace and security throughout
the 1990s. South-Eastern Europe is now peaceful.
However, the success or failure of its post-conflict
stabilization is still dependent on the active
involvement of the international community. We must
therefore devote sufficient attention to political and
social consolidation in that region.
The world cannot respond to the Iraqi crisis by
reducing that issue to one of military security, or even
by engaging in the increasing militarization of
international security. We must focus on the source of
threats to international security. We must work hard
towards responsible and sound development that does
not widen the gap between rich and poor. We must
move beyond a developmental pattern that worsens
differences and tensions. Instead we have to ensure
sound prospects for all, including those in the so-called
third world. In the same vein, we must have
international trade rules that enable less developed
countries to use their resources to the maximum
benefit. The collapse of negotiations in Cancun should
be taken seriously. Developed countries should respond
by accepting more of the requirements put forward by
developing countries. The Millennium Declaration and
its Millennium Development Goals are an important
response to those challenges. We must therefore
contribute what we can to achieving those objectives.
I would like, at this point, to make special
mention of the fight against HIV/AIDS. I warmly
welcome the special session of the General Assembly
dedicated to that issue.
The objective increase in global interdependence
requires a strengthened role for the global
Organization. To that end, we must revitalize the
United Nations and adapt it to meet new challenges.
Secretary-General Kofi Annan has accomplished a
great deal thus far in the area of rationalizing United
Nations operations and increasing efficiency. We
3

congratulate him on those achievements and will
support him in his continued efforts to that end. We
also welcome wholeheartedly his intention to establish
a high-level panel of eminent persons to look at current
challenges to peace and security and to review the
functioning of the major bodies of the United Nations
with a view to recommending ways of strengthening
the Organization.
A number of questions and proposals relating to
the revitalization and reform of the General Assembly
have already been identified, and they have the support
of the majority of Member States, including Slovenia.
They now need to be put into practice. Let me also
reaffirm Slovenia's belief that the Security Council
must be enlarged to include representation for the
countries that have the most responsibility for
maintaining international peace and security. At the
same time, there must be adequate representation for
the rest of the international community in order to give
the Council a satisfactory level of legitimacy.
Putting aside the changes required in the
functioning of the United Nations, it should be pointed
out that many misconceptions about the United Nations
stem from a lack of information about the Organization.
On the basis of the experience it has gained to date, the
United Nations may do well to consider expanding its
own global network of universities. Such institutions
would be subordinate to national legislation and would
offer a high quality education in the spirit of the United
Nations. Such a policy would have numerous benefits.
Students would learn a great deal about the United
Nations, while the United Nations would be
contributing to increasing the level of education, as
well as disseminating its core values.
Globalization has opened our eyes to the vital
realization that the whole human race is interdependent
in its very essence. We must respond to the new
challenges of globalization by strengthening our efforts
to ensure that the values that the United Nations has done
so much to develop are also globalized: international
peace and security, respect for human rights, solidarity
and environmental protection. The United Nations
must continue to play a leading role in that all-
important process. To that end, it is our responsibility
to make the United Nations capable of enacting those
values   and hence its admirable purpose   thereby
making the world a better place in which to live.






